10

i

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.1 Page 1 of 34

Michelle K. Fossum, WSBA #20249
Sayre Sayre & Fossum, P.S.

201 W. North River Drive, Suite #460
Spokane, WA 99201

Tel: (509) 325-7330
michelle@sayrelaw.com
gina@sayrelaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

VIRGINIA VALDEZ,

Plaintiff, No.: 2:21-cv-00223

NOTICE OF REMOVAL
OF ACTION UNDER
28 U.S.C. § 1441 (a)

)
)
)
)
)
VS. )
)
GRANT COUNTY HEALTH DISTRICT,) (FEDERAL QUESTION)
)
)
)
)
)
)

a municipal corporation, THERESA
ADKINSON, an individual; and
GRANT COUNTY HEALTH
DISTRICT BOARD MEMBERS,

Defendants.

TO: THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that Defendants Grant County Health
District, Theresa Adkinson, and the Grant County Health District Board
Members, pursuant to 28 U.S.C. §§1331, 1441 and 1446 hereby remove to this
Court the state court action described below and provide the following

information in support of its removal.

NOTICE OF REMOVAL OF ACTION ... P. 1

201 Wi North River Dr, Suite 440 Spokane, WA 99201-2262 S, YRE S, YER FE
{509} 325-7330 FAX (509} 3275-7334 & FOOSSUIM arroenervs at caw

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.2 Page 2 of 34

I. STATEMENT OF THE CASE

I, On or about June 30, 2021 an action entitled Virginia Valdez v.
Grant County Health District, Theresa Adkinson and Grant County Health
District Board Members was commenced in the Superior Court of the State of
Washington for Grant County by filing a Complaint. An Amended Complaint
was filed on July 13, 2021. True and correct copies of the Complaint and
Amended Complaint are attached hereto as Exhibit A.

2. The Complaint lists Grant County Health District, Theresa
Adkinson, and the Grant County Health District Board Members as
Defendants.

3. The Complaint asserts federal and state causes of action,
including violations of Title VII of the Civil Rights Act of 1964, codified at 42
U.S.C. § 2000e-2(a)(1).

Il. FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION

4, This Court has original jurisdiction over the action pursuant to 28
U.S.C. § 1331 because the Complaint on its face states federal questions
arising under 42 U.S.C. § 2000e-2(a)(1). (Civil Rights Act of 1964, as
amended).

5. This Court has jurisdiction over the state law claims pursuant to

the doctrine of supplemental jurisdiction under 28 U.S.C. §1367(a), as they are

NOTICE OF REMOVAL OF ACTION ... P.2

201 Wé North River Dr, Suite 460 Spokane, WA 99201-2242 S. WR F Sz WR EE
(509) 325-7330 FAX {509} 325-7334 & FPOSSUIIM arroanevs at iaw

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.3 Page 3 of 34

related to the federal claim and form part of the same case or controversy.

6. To the extent that any claims alleged in the Complaint are not
found to be subject to original or supplemental jurisdiction under 28 U.S.C. §§
1331 and 1367(a), the action is removable under 28 U.S.C. §1441(c).

Ill. PROCEDURAL REQUIREMENTS

7. Joinder; All Defendants who have been served with a summons
and complaint have joined in this Notice of Removal.

8. Timeliness: None of the Defendants were served with the
original Complaint. Grant County Health District was served with the
Amended Complaint on July 12, 2021, Theresa Adkinson was served with the
Amended Complaint on July 13, 2021. On information and belief, the Grant
County Health District Board Members have not yet been served. This Notice
of Removal is filed within thirty days of service of the summons and
complaint. Removal is therefore timely in accordance with 28 U.S.C. §
1446(b).

9. Venue: Venue is proper in the Eastern District of Washington
pursuant to 28 U.S.C. §1391(b)(1) and (2), because all Defendants reside in
this District and a substantial part of the event or actions alleged in the
Complaint occurred in this District. This Notice of Removal is filed in the

District Court of the United States for the District in which this suit was filed

NOTICE OF REMOVAL OF ACTION ... P.3
201 W. North River Dr, Suite 460 Spokane, WA 99201-2262 SAYR Ee S. WR EF
{bO9] 325-7330 FAX (509| 325-7334 Se FOSSUM ATTORNEYS AT LAW

 
10

11

12

13

14

15

16

1?

18

19

20

a]

22

23

24

25

 

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.4 Page 4 of 34

and, therefore, complies with 28 U.S.C. § 1446(a).

10. Notice to Adverse Parties and State Court: Pursuant to 28 U.S.C.
§ 1446(d), Grant County Health District will promptly serve a written notice of
filing this Notice of Removal with the Superior Court of the State of
Washington for Grant County.

11. State Court Records: Pursuant to 28 U.S.C. § 1446(a), a true and
correct copy of all the process, pleadings, orders, and documents from the
State Court action which have been served upon Defendants, other than the
Complaint and Amended Complaint are attached as Exhibit B.

IV. CONCLUSION

Based on the above, Defendants respectfully request that Cause No. 21-
2-00385-13, currently pending against them in the Superior Court for the State
of Washington for Grant County be removed to this Court.

DATED this 4 day of July, 2021.

SAYRE SAYRE & FOSSUM, P.S.

By: htbestle. L. AU
Michelle K. Fossum, WSBA #20249
Attorneys for Defendants Grant County
Health District, Theresa Adkinson and
Grant County Health District Board of
Health Members

NOTICE OF REMOVAL OF ACTION ... P.4
201 W. Nerth River Dr, Sufte 460 Spokane, WA 99201-2262 SAYIR E S. WIR Ee
{509} 325-7330 FAX [509] 325-7334 Ax FOSSUIM ATTORNEYS AT LAW

 
10

11

12

13

14

15

16

17

18

19

20

Al

22

23

24.

25

 

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.5 Page 5 of 34

DECLARATION OF SERVICE
The undersigned declares under penalty of perjury under the laws of
the State of Washington that on this day, I electronically filed a true and
accurate copy of the document to which this declaration is affixed with the
Clerk of the Court using the CM/ECF System, which will send notification
of such filing to the following:

Corbin O. Earl, WSBA #52300
Earl and Edwards, P.L.L.C.
1334 S. Pioneer Way
Moses Lake, WA 98837
Telephone: (509) 765-1705
corbin@earlandedwards.com

Dated thiscAlp day of July, 2021, at Spokane, Washington.

/s/Gina Christensen

Gina Christensen, Paralegal

Sayre Sayre & Fossum, P.S.

201 W. North River Dr., Ste. #460
Spokane, WA 99201

Tel: (509) 325-7330

Fax: (509) 325-7334

gina@sayrelaw.com

NOTICE OF REMOVAL OF ACTION ... P.5

207 W. North River Dr, Suite 460 Spokane, WA 99201-2262 S, WYRE S. WYRE
{509} 325-7330 FAX (509) 325-7334 Sz FOSS CIN ATTORNEYS AT LAW

 
Casé 2:21-cv-00223-SMJ._-ECF No.1 filed 07/26/21 PagelD.6 Page 6 of 34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

_ VIRGINA VALDEZ,

Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.7 Page 7 of 34

SUPERIOR COURT OF THE STATE OF WASHINGTON
COUNTY OF GRANT

Plaintiff,

_ wo21-2-°00385-13

GRANT COUNTY HEALTH DISTRICT, a
municipal corporation; THERESA
ADKINSON, an individual; GRANT
COUNTY HEALTH DISTRICT BOARD
MEMBERS

COMPLAINT

Defendant,

 

 

 

Comes now Plaintiff Virginia Valdez (“Plaintiff” or “Virginia”), by and through
the undersigned attorney, Corbin Earl, and brings this lawsuit against Defendants Grant County
Health District (““GCHD”), Theresa Adkinson (“Adkinson”), and Grant County Health District
Board Members (“GCHDBM”). In support of these allegations, Plaintiff states:

I, PLAINTIFE
i, Plaintiff Virginia Valdez is a resident of Grant County, Washington.

IH, DEFENDANTS

Earl and Edwards PLLC
1334 8. Pioneer Way
Moses Lake, WA 98837

COMPLAINT — pe. 1 of 9

 

 
10

i

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-cv-00223-SMJ ECFNo.1_ filed 07/26/21 PagelD.8 Page 8 of 34

2, Defendant GCHD is a Washington municipal corporation responsible for public
health in Grant County.

3, Defendant GCHDM is an entity of elected members who oversee the functioning
and operation of the Grant County Health District.

4, Defendant Adkinson is an individual and the Administrator of GCHD. Adkinson’s
responsibilities as Administrator includes oversight of employees, enforcement of personnel
policy, and disciplinary actions.

Ill, JURISDICTION AND VENUE

1. Plaintiff is a resident of Grant County and the State of Washington.

2. Defendants GCHD and GCHDBM are residences of Grant County according to
RCW 4.12.025(1) as they transact business in Grant County.

3, Defendant Adkinson is a resident of Grant County.

4. Grant County Superior Court is the proper venue.

5. Grant County Superior Court has jurisdiction RCW 49.60 et al

I¥. FACTS

6. Plaintiff is a Hispanic woman.

7. On fly 31, 2017, Plaintiff was hired as an Administrative Manager. In her role, she
supervised the front-end staff, performed human resources functions such as hiring and
firing.

8. Plaintiffalso frequently worked with the Grant County Health District attormey, Katherine

Kenison (“Kenison”), on employment matters.

Earl and Edwards PLLC
1334 &. Pioneer Way
Moses Lake, WA 98837

COMPLAINT -- pg. 2 of 9

 

 
10
11
12
13
14
is
16
17
i8
19
20
a1

22

 

Case 2:21-cv-00223-SMJ ECFNo.1_ filed 07/26/21 PagelD.9 Page 9 of 34

9, Plaintiff was hired into this role for her human resources expertise, Plaintiff also performed
payroll functions. GCHD had never had human resource personnel before Plaintiff's hiring,

10, Plaintiff immediately noticed that certain employees were getting paid higher wages based
upon preference.

11, GCHD has a step scale for salary that was based on tenure however employees at GCHD
were being moved on the pay scale based on preference instead.

12. Plaintiff also noticed that the male manager was being paid higher than her and the other
female manager even though ali three managers had comparable credentials,

13, On November 9, 2017, Plaintiff received a complaint of harassment from Kathleen Nelson
(“Nelson”) against the Administrator Adkinson. Nelson claimed that Adkinson came into
her office and berated her in front of Nelson’s employees that she supervised.

14. Nelson claimed that Adkinson took this action because of her age and ‘that Adkinson
wanted to terminate her.

15. Nelson expressed to Plaintiff that she was in fear for her job.

16, Nelson also claimed the harassment took place on November 8, 2017.

17, Plaintiff began an investigation into Nelson’s claims and interviewed employees.

18. Numerous employees claimed they were in fear for their jobs and feared that Adkinson
would take retaliatory action against them. Heather Massart made a claim that Adkinson
had treated her in the same manner but was afraid to say anything for fear it would harm
her career.

19. On November 10, 2017, Plaintiff met with Health Officer, Alex Brany (“Brzny”), district

attorney Kenison, and GCHDBM Chairman and Seat #7, Tony Massa (“Massa”). Plaintiff

Earl and Edwards PLLC
1434 5, Pioneer Way
Moses Lake, WA 98837

COMPLAINT — pg. 3 of 9

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.10 Page 10 of 34

gave copies of her investigative notes to all of them. Massa, Brzny, and Kenison decided
that Plaintiff would continue interviewing witnesses and Kenison would interview
Adkinson.

20, There was no follow up to the investigation and Plaintiff was cut out of the loop.

21, In February 2018, Janice Corbin (“Corbin”) was hired as a consultant to conduct a lengthy
"climate survey" to see how the culture in the office was. She had conducted a survey

efore for the district.

22, Corbin works for Sound Employment Solutions, LLC which offers a variety of services
including management coaching, confliction resolution, investigations, risk assessments,
and other similar services.

23. Plaintiff received numerous complaints from multiple employees against Corbin about how
she interviewed employees and made recommendations about who to terminate.

24, Employees once again expressed fear to Plaintiff about losing their jobs and did not want
to participate in the climate survey.

25. Plaintiff voiced these concerns to Adkinson and Massa. They told Plaintiff that the survey
would take place whether people like it or not and that she “better get on board.”

26. in March 2018, Corbin concluded her interviews. She handpicked employees that she
recommends should be terminated including Vicky Rutherford who had made claims
against Adkinson for disability discrimination and Nelson who made a claim about age
discrimination. Plaintiff was on the phone call when Corbin made the above

recommendations to Adkinson.

Earl and Edwards PLLC
1334 &. Pioneer Way
Moses Lake, WA 98837

COMPLAINT — pg. 4 of 9

 

 
id

il

12

i3

14

i5

16

17

18

19

20

21

22

 

Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.11 Page 11 of 34

27.

28,

29,

30,

31,

32.

33.

34.

35,

COMPLAINT — pg. 5 of 9

Corbin herself was also involved in the furtherance of a hostile working environment, One
employee came to Plaintiff and told her that Corbin had inappropriately touched her and
made a sexually suggestive comment,

Corbin also made a statement about Plaintiffs race/ethnicity. Corbin stated that first
generation students of Mexican heritage have to work harder to be successful because
Plaintiff's parents had to “work in the fields.”

Plaintiff sent an email to district attorney Kension and board chair Massa voicing concerns
about the report by Corbin and about Corbin herself.

On April 6, Adkinson called Plaintiff, and very defensively questioned why Plaintiff sent
an email to Kension and stated that it should have waited until Adkinson was back in the
office because she was out of town.

On April 13, 2018, Plaintiff met with Kenison at her office in Ephrata to voice concerns
about the climate survey, Corbin, and the harassment claims. Kenison denied that there
was any wrongdoing and failed to conduct any follow up about these clams,

Plaintiff also stated the employees were in fear of their jobs and afraid of Adkinson and
Corbin. Kenison informed Adkinson of the meeting which should have been confidential.
On April 26, 2018 Adkinson and Corbin came into Plaintiff's office and delivered a notice
of discipline hearing, There was a scheduled Loudermill hearing. They asked Plaintiff to
gather her possessions and relinguish her keys.

Plaintiff did not say anything and gathered her possessions. Corbin then said to Plaintiff
“you knew this was coming, didn't you?"

On April 30, 2018, Plaintiff participated the Loudermill hearing.

| 1334 S, Pioneer Way

 

Earl and Edwards PLLC

Moses Lake, WA 98837

 
10

i]

12

13

i4

15

16

17

18

19

20

21

22

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.12 Page 12 of 34

36, Plaintiff arrived for her meeting and was asked to wait. Kenison came in late like she wasn't
expecting a meeting, Her hair was not done and she appeared frazzled.

37. Plaintiff went into Adkinson's office with both of them and read a statement about all of
her concerns of retaliation and harassment. There was no follow up to the claims.

38. On May 7, 2018 Plaintiff's employment with Grant County Health District was officially
terminated.

39, In and around November and December of 2018, Plaintiff filed claims with both the EEOC
and the Washington State Human Rights Commission. Investigations were ongoing up
until April of 2021.

40, On April 29, 2021, a Standard Tort Claim form for Plaintiff was delivered to the
Grant County Auditor’s office.
41. 60 days have elapsed since the Tort Claim Form was served.

V, CADSES OF ACTION

Count I: Retaliation in Violation of the Washinotom Law Ag
@WLAD”)

49. Plaintiff realleges and incorporates by reference herein all of the allegations

  

ainst Discrimination

 

contained above.

43, Defendants’ conduct against Plaintiff, as herein outlined, constitutes retaliation in
violation of RCW 49.60.2101), which prohibits an employer from discriminating against an
employee because she has opposed a discriminatory practiced protected by the WLAD.

44, Plaintiff, as part of her job duties, was investigating claims of discrimination

brought to her by multiple employees against Adkinson.

 

   
  

» Earl and Edwards PLLC
13348, Pioneer Way
Moses Lake, WA 98837

COMPLAINT — pg. 6 of 9

 
10

t1

12

13

14

15

16

17

18

19

20

21

22,

 

Case 2:21-cv-00223-SMJ ECFNo.1_ filed 07/26/21 PagelD.13 Page 13 of 34

45. Plaintiff was terminated from employment by Adkinson when Plaintiff brought
concems to GCHD’s attorney, Kenison, about Adkinson’s decision to terminate at least two
employees who had made discrimination claims against Adkinson.

46. Plaintiff's disciplinary action and termination were predicated upon Plaintiff
contacting Kenison about discrimination by Adkinson.

47, As atesult of the retaliatory action taken by Defendants Adkinson, GCHD, and
GCHDBM, Plaintiff is entitled to back pay, front pay, impact of future earnings, compensatory
damages, recovery for personal injuries for emotional distress, humiliation, pain & suffering, ioss

of quality of life, and attorney’s fees and costs.

 

48, Plaintiff realleges and incorporates by reference herein all of the allegations contained
above.

49, Plaintiff is Hispanic

40. Plaintiff is paid less than the white supervisor who is similarly situated in work experience
and education. Plaintiff and the white supervisor share similar duties and responsibilities.

51, Corbin told Plaintiff that she had to work harder because her parent’s worked in the field
because they were Mexican.

52, Because of the disparate treatment, Plaintiff entitled to back pay, front pay, impact of future
earnings, compensatory damages, recovery for personal injuries for emotional distress,
humiliation, pain & suffering, loss of quality of life, and attorney’s fees and costs.

Count Wi: Gender Diserimimation in Violation of the WLAD

   
  

® Barl and Edwards PLLC
, 1334 8. Pioneer Way
? Moses Lake, WA 98837

COMPLAINT — pg. 7 of 9

  

 
10
il
12
13
i4
15
16
17
18
19
20
21

22

 

Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.14 Page 14 of 34

53, Plaintiff realleges and incorporates by reference herein all of the allegations contained
above,

54, Plaintiff is a female.

55, Plaintiff is paid less than the male supervisor who is similarly situated in work experience
and education. Plaintiff and the male supervisor share similar duties and responsibilities.

56. The male supervisor is also paid more than the other female supervisor who is who is
similarly situated in terms of work responsibilities, duties, work experience, and education.

57. Because of the disparate treatment, Plaintiff entitled to back pay, front pay, impact of future
earnings, compensatory damages, recovery for personal injuries for emotional distress,
humiliation, pain & suffering, loss of quality of life, and attorney’s fees and costs.

VL DAMAGES
58.  Defendant’s tortious conduct caused Plaintiffs injuries and general damages,

including Plaintiff's pain and suffering, emotional distress, embarrassment, humiliation, loss of
enjoyment, loss of quality of life, loss of parental relationship.

VIL PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:

A. For a judgment of liability in favor of Plaintiff and against Defendants in an amount
to be decided at the time of trial;

B. For an award of general damages in favor of Plaintiff and against Defendant in an
amount to be decided at the time of trial;

C, For an award of special damages in favor of Plaintiff and against Defendants,

D. For Plaintiffs costs and disbursements herein and reasonable attomey’s fees;

E. For such further relief as the Court finds appropriate, equitable, or just.

   
  

Earl and Edwards PLLC
1334 S, Pioneer Way
? Moses Lake, WA 98837

COMPLAINT -- pg. 8 of 9

 
10
il
12
13
14
15
16
17
18
19
20
21

22

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.15 Page 15 of 34

DATED: June 30, 2021

Respectfully submitted,

Oe-

Corbin O. Earl WSBA #52300

 

Attorney for Plaintiff

Earl and Edwards PLLC
| 1334 §. Pioneer Way
4 Moses Lake, WA 98837

COMPLAINT - pg, 9 of 9

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

, Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.16 Page 16 of 34

SUPERIOR COURT OF THE STATE OF WASHINGTON
COUNTY OF GRANT

VIRGINA VALDEZ,
Plaintiff,
V8. NO, 21-2-00385-13

GRANT COUNTY HEALTH DISTRICT, a
municipal corporation; THERESA

ADKINSON, an individual; GRANT AMENDED COMPLAINT
COUNTY HEALTH DISTRICT BOARD

Defendant.

 

 

 

Comes now Plaintiff Virginia Valdez (“Plaintiff’ or “Virginia”), by and through
the undersigned attorney, Corbin Earl, and brings this lawsuit against Defendants Grant County
Health District (“GCHD”), Theresa Adkinson (“Adkinson”), and Grant County Health District
Board (“GCHDB”). In support of these allegations, Plaintiff states:

I. PLAINTIONY
1, Plaintiff Virginia Valdez is a resident of Grant County, Washington,

El. DEFENDANTS

  
   

Earl and Edwards PLLC
1334 8. Pioneer Way
Moses Lake, WA 98837

AMENDED COMPLAINT — pg. 1 of 11

 
10

1}

12

13

14

15

16

17

18

19

20

21

mA

 

,Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.17 Page 17 of 34

2, Defendant GCHD is a Washington municipal corporation responsible for public health in
Grant County.

3. Defendant GCHDb is an entity of elected members who oversee the functioning and
operation of the Grant County Health District.

4. Defendant Adkinson is an individual and the Administrator of GCHD. Adkinson’s
responsibilities as Administrator includes oversight of employees, enforcement of
personnel policy, and disciplinary actions.

i. JURISDICTION AND VENUE

5, Plaintiffis a resident of Grant County and the State of Washington.

6. Defendants GCHD and GCHDB are residents of Grant County according to RCW
4,12.025(1) as they transact business in Grant County.

7, Defendant Adkinson is a resident of Grant County.

8. Grant County Superior Court is the proper venue.

9, Grant County Superior Court has jurisdiction RCW 49.60 et al

TV. FACTS

10. Plaintiffis a Hispanic woman.

11, Gn July 31, 2017, Plaintiff was hired as an Administrative Manager. In her role, she
supervised the front-end staff, performed human resources functions such as hiring and
firing.

12. Plaintiff also frequently worked with the Grant County Health District attorney, Katherine

Kenison (“Kenison”), on employment matters.

   
 

Earl and Edwards PLLC
1334 S. Pioneer Way
Moses Lake, WA 98837

AMENDED COMPLAINT - pg. 2 of 11

 
10

1]

12

13

14

15

16

17

18

19

20

21

Any

 

,Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.18 Page 18 of 34

13. Plaintiff was hired into this role for her human resources expertise. Plaintiff also performed
payroll functions. GCHD had never had human resource personnel before Plaintiff's hiring.

14, Plaintiff immediately noticed that certain employees were getting paid higher wages based

‘upon preference.

13. GCHD has a step scale for salary that was based on tenure however employees at GCHD
were being moved on the pay scale based on preference instead.

16. Plaintiff also noticed that the male manager was being paid higher than her and the other
female manager even though all three managers had comparable credentials.

17. On November 9, 2017, Plaintiff received a complaint of harassment from Kathleen Nelson
(“Nelson”) against the Administrator Adkinson. Nelson claimed that Adkinson came into
her office and berated her in front of Nelson’s employees that she supervised.

18. Nelson claimed that Adkinson took this action because of her age and that Adkinson
wanted to terminate her.

19. Nelson expressed to Plaintiff that she was in fear for her job.

20. Nelson also claimed the harassment took place on November 8, 2017.

21. Plaintiff began an investigation into Nelson’s claims and interviewed employces.

22. Numerous employees claimed they were in fear for their jobs and feared that Adkinson
would take retaliatory action against them. Heather Massart made a claim that Adkinson
had treated her in the same manner but was afraid to say anything for fear it would harm
her career.

23. On November 10, 2017, Plaintiff met with Health Officer, Alex Brzny (“Brzny”), district

attorney Kenison, and GCHDBM Chairman and Seat #7, Tony Massa (“Massa”). Plaintiff

    

4 Earl and Edwards PLLC
#1334 8. Pioneer Way
Moses Lake, WA 98837

AMENDED COMPLAINT — pg. 3 of 11

 
10

1]

12

13

14

15

16

17

18

19

20

21

of

 

_ Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.19 Page 19 of 34

24,

20.

26,

27.

28.

29,

30,

AMENDED COMPLAINT — pg. 4 of 11

gave copies of her investigative notes to all of them. Massa, Brzny, and Kenison decided
that Plaintiff would continue interviewing witnesses and Kenison would interview
Adkinson.

There was no follow up to the investigation and Plaintiff was cut out of the loop.

In February 2018, Janice Corbin (“Corbin”) was hired as a consultant to conduct a lengthy
"climate survey" to see how the culture in the office was. She had conducted a survey
before for the district.

Corbin works for Sound Employment Solutions, LLC which offers a variety of services
including management coaching, confliction resolution, investigations, risk assessments,
and other similar services.

Plaintiffreceived numerous complaints from multiple employees against Corbin about how
she interviewed employees and made recommendations about who to terminate.
Employees once again expressed fear to Plaintiff about losing their jobs and did not want
to participate in the climate survey.

Piaintiff voiced these concems to Adkinson and Massa. They told Plaintiff that the survey
would take place whether people like it or not and that she “better get on board,”

In March 2018, Corbin concluded her interviews. ‘She handpicked employees that she
tecommends should be terminated including Vicky Rutherford who had made claims
against Adkinson for disability discrimination and Nelson who made a claim about age
discrimination. Plaintiff was on the phone call when Corbin made the above

recommendations to Adkinson,

1334 8. Pioneer Way

 

Earl and Edwards PLLC

Moses Lake, WA 98837

 
10

11

12

13

14

15

16

17

18

19

20

21

ay

 

_ Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.20 Page 20 of 34

4

31. Corbin herself was also involved in the furtherance of a hostile working environment, One
employee came to Plaintiff and told her that Corbin had inappropriately touched her and
made a sexually suggestive comment,

32. Corbin also made a statement about Plaintiff's race/ethnicity. Corbin stated that first
generation students of Mexican heritage have to work harder to be successful because
Plaintiff's parents had to “work in the fields.”

33. Plaintiff sent an email to district attorney Kenison and board chair Massa voicing concerns
about the report by Corbin and about Corbin herself.

34. On April 6, Adkinson called Plaintiff, and very defensively questioned why Plaintiff sent
an email to Kension, and stated that it should have waited until Adkinson was back in the
office because she was out of town.

35. On April 13, 2018, Plaintiff met with Kenison at her office in Ephrata to voice concerns
about the climate survey, Corbin, and the harassment claims. Kenison denied that there
was any wrongdoing and failed to conduct any follow up about these claims.

36. Plaintiff also stated the employees were in fear of their jobs and afraid of Adkinson and
Corbin. Kenison informed Adkinson of the meeting which should have been confidential.

37. On April 26, 2018, Adkinson and Corbin came into Plaintiffs office and delivered a notice
of discipline hearing. There was a scheduled Loudermill hearing. They asked Plaintiff to
gather her possessions and relinquish her keys.

38. Plaintiff did not say anything and gathered her possessions. Corbin then said to Plaintiff
"vou knew this was coming, didn't you?"

39. On April 30, 2018, Plaintiff participated the Loudermill hearing.

Earl and Edwards PLLC
1334 8. Pioneer Way
Moses Lake, WA 98837

AMENDED COMPLAINT — pg. 5 of 11

 

 
10

11

12

13

14

15

16

17

18

19

20

21

me

 

. Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.21 Page 21 of 34

40, Plaintiff arrived for her meeting and was asked to wait, Kenison came in late like she wasn't
expecting a meeting, Her hair was not done and she appeared frazzled,

4]. Plaintiff went into Adkinson’s office with both of them and read a statement about all of
her concerns of retaliation and harassment. There was no follow up to the claims.

42. On May 7, 2018 Plaintiff's employment with Grant County Health District was officially
terminated.

43. In and around November and December of 2018, Plaintiff filed claims with both the EEOC
aad the Washington State Human Rights Commission. Investigations were ongoing up
until April of 2021.

44, On May 28, 2021, the EEOC and WSHRC provided a Right to Sue letier to Plaintiff.

45, Plaintiff looked for a Tort Claim form for the Grant County Health District but did not find
any information or forms to satisfy RCW 4.96,020(3\c).

46. Grant County Health District does not have a form available at their office and does not
any information on how to get the tort claim form.

4], The Grant County Auditor has listed as an agent for the Grant County Health District the
Administrator and Deputy Administrator for the Grant County Health District but has their
address as 332 Division Ave W, Ephrata, WA 98823,

48, Grant County Health District did not have the Standard Tort Claim Form available and did
not have the correct information for its agent and is in violation of RCW 4,96.020(2) and
RCW 4.96.020(3){c).

49, Despite these violations, Plaintiff attempted to serve a Grant County Tort Claim Form on

the Grant County Auditor as the instructions provided,

Earl and Edwards PLLC
1334 8. Pioneer Way
Moses Lake, WA 98837

   

AMENDED COMPLAINT - pg. 6 of 11

 
10
il
12
13

14

16
417
18
19
20

a1

AA

ish

AMENDED COMPLAINT — pg. 7 of 11

 

Case 2:21-cv-00223-SMJ ECFNo. 1 filed 07/26/21 PagelD.22 Page 22 of 34

50. On April 29, 2021, a Standard Tort Claim form for Plaintiff was delivered to the Grant

County Auditor’s office.
51. 60 days have elapsed since the Tort Claim Form was served.
52, Plaintiff filed the original Complaint and Jury Demand on June 30, 2021.

¥v. CAUSES OF ACTION

Count I: Retaliation in Violation of the Washing

(WiLAD”)

53. Plaintiff realleges and incorporates by reference herein all of the allegations contained

ton Law Against Discrimination

   

above.

54, Defendants’ conduct against Plaintiff, as herein outlined, constitutes retaliation in violation
of RCW 49.60,210(1), which prohibits an employer from discriminating against an
employee because she has opposed a discriminatory practiced protected by the WLAD.

55. Plaintiff, as part of her job duties, was investigating claims of discrimination brought to
her by multiple employees against Adkinson.

56, Plaintiff was terminated from employment by Adkinson when Plaintiff brought concerns
to GCHD’s attorney, Kenison, about Adkinson’s decision to terminate at least two
employees who had made discrimination claiins against Adkinson.

57. Plaintiff's disciplinary action and termination were predicated upon Plaintiff contacting
Kenison about discrimination by Adkinson,

58. Asa result of the retaliatory action taken by Defendants Adkinson, GCHD, and GCHDRBM,
Plaintiff is entitled to back pay, front pay, impact of future earnings, compensatory
damages, recovery for personal injuries for emotional distress, humiliation, pain &

suffering, loss of quality of life, and attorney’s fees and costs.

   

® Harl and Edwards PLLC
1334 §. Pioneer Way
Moses Lake, WA 98837

 
160

17

12

13

14

15

16

17

18

19

20

21

 

,Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.23 Page 23 of 34

59,

60

61.

62.

63.

64.

65

66.

67.

AMENDED COMPLAINT — pg. 8 of 13

Count I; Racial Discrimination in Violation of the WLAD

Plaintiff realleges and incorporates by reference herein all of the allegations contained

above.

. Plaintiff is Hispanic

Plaintiff is paid less than the white supervisor who is similarly situated in work experience
and education. Plaintiff and the white supervisor share similar duties and responsibilities,
Corbin told Plaintiff that she had to work harder because her parent’s worked in the field
because they were Mexican.

Because of the disparate treatment, Plaintiff entitled to back pay, front pay, impact of future
earnings, compensatory damages, recovery for personal injuries for emotional distress,
humiliation, pain & suffering, loss of quality of life, and attorney’s fees and costs.

Count Wi: Gender Discrimination im Violation of the WLAD

Plaintiff realleges and incorporates by reference herein all of the allegations contained

above.

. Plaintiff is a female.

Plaintiff is paid less than the male supervisor who is similarly situated in work experience
and education. Plaintiff and the male supervisor share similar duties and responsibilities.
The male supervisor is also paid more than the other female supervisor who is who is

similarly situated in terms of work responsibilities, duties, work experience, and education,

. Because of the disparate treatment, Plaintiff entitled to back pay, front pay, impact of future

camings, compensatory damages, recovery for personal injuries for emotional distress,

humiliation, pain & suffering, loss of quality of life, and attorney’s fees and costs.

   
 

1334 8. Pioneer Way
Moses Lake, WA 98837

& Earl and Edwards PLLC

 
10

11

12

13

14

15

16

17

18

19

20

21

99

 

_ Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.24 Page 24 of 34

Count IV: Gender Discrimination in Violation of Title VII of Civil Rights Act of
1964,

 

69. Plaintiff realleges and incorporates by reference herein all of the allegations contained
above.

70, Defendants participated in, knew, or should have know that Theresa Adkinson was
engaging in severe and pervasive harassment of Plaintiff on account of her gender,

| creating a hostile environment for her and other female employees.

71, Defendants treated Plaintiffin a disparate manner from her male counterpart and her
gender was a substantial motivating factor in that treatment.

72, These actions complained of herein violated Title VII Plaintiff of the Civil Rights Act,
entitling Plaintiff to recovery of general and special damages, attorney’s fees, actual costs
of litigation, and punitive damages..

Count V: Gender Discrimination in Violation of Tide VII of the Civil Ri
1964,

   

73. Plaintiff realleges and incorporates by reference herein all of the allegations contained
above,

74, Plaintiff was intentionally subjected to a toxic and hostile work environment based on her
gender, race, and protected activity that was intended to and did cause her severe
emotional distress, thereby entitling her to recovery of general and special damages,
altorney’s fees, actual costs of litigation, and punitive damages.

Count Vi; Wrongful Termination/Retaliation in Violation of Title VII of the Civil

Richts Act of 1964,

   

 

   
  

Earl and Edwards PLLC
1334 S, Pioneer Way
Moses Lake, WA 98837

AMENDED COMPLAINT — pg. 9 of 1]

 
16

1k

12

13

14

15

16

17

18

19

20

21

vw

 

, Case 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.25 Page 25 of 34

75, Plaintiff realleges and incorporates by reference herein all of the allegations contained

76.

77.

78.

79,

80.

AMENDED COMPLAINT ~- pg. 10 of 11

above,
Defendants took adverse employment action against Plaintiff because of Plaintiff's
investigation and complaint of discrimination,
These actions complained of herein violated Title VII of the Civil Rights, entitling
Plaintiff to recovery of general and special damages, attorney’s fees, actual costs of
litigation, and punitive damages,

Count VII: Wrongful Termination in Violation of Public Policy,
Plaintiff realleges and incorporates by reference herein all of the allegations contained
above,
Plaintiff was terminated from employment in contravention of public policies prohibiting
gender discrimination, harassment, and retaliation, thereby entitling her to recovery of
general and special damages, attorney’s fees, actual costs of litigation, and punitive

damages,

VI. DAMAGES
Defendant’s tortious conduct caused Plaintiffs injuries and general damages, including

Plaintiff's pain and suffering, emotional distress, embarrassment, humiliation, loss of
enjoyment, loss of quality of life, loss of parental relationship.

VU. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:

Earl and Edwards PLLC
1334 &. Pioneer Way
Moses Lake, WA 98837

 

 
10

li

j2

13

14

15

16}

17

18

19

20

21

 

, Case 2:21-cv-00223-SMJ ECF No. 1 filed 07/26/21 PagelD.26 Page 26 of 34

A. For a judgment of liability in favor of Plaintiff and against Defendants in an amount

to be decided at the time of trial;

B, For an award of general damages in favor of Plaintiff and against Defendant in an

amount to be decided at the time of trial;

C. For an award of punitive damages in favor of Plaintiff in an amount to be decided
at trial:

D. For an award of special damages in favor of Plaintiff and against Defendants;

E. For Plaintiff s costs and disbursements herein and reasonable attorney’s fees:

F, For such further relief as the Court finds appropriate, equitable, or just.

DATED: July 12, 2021

Respectfully submitted,

ee ee

 

Corbin O. Earl WSBA #52300
Attomey for Plaintiff

Earl and Edwards PLLC
1334 8, Pioneer Way
Moses Lake, WA 98837

  

AMENDED COMPLAINT ~ pg. 1] of 11

 
Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.27 Page 27 of 34

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.28 Page 28 of 34

SUPERIOR COURT OF THE STATE OF WASHINGTON, IN AND FOR THE

COUNTY OF GRANT
Virginia Valdez, |

Plaintiff, CaseNo: 2172700385- 15
™ SUMMONS

GRANT COUNTY HEALTH DISTRICT, a
municipal corporation, THERESA
ADKINSON, an individual; GRANT
COUNTY HEALTH DISTRICT BOARD
MEMBERS

 

Defendant,

 

TO: THE DEFENDANT: Grant County Health District

A lawsuit has been started against you in the above-entitled court by, VIRGINIA
VALDEZ, Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is
served upon you with this summons.

In order to defend against this lawsuit, you must respond to the complaint by stating your

defense in writing, and by serving a copy upon the person signing this summons within twenty
(20) days after the service of this summons, excluding the day of service, or a default judgment

may be entered against you without notice. A default judgment is one where plaintiff is entitled

   
  

SUMMONS

Earl ond Edwards PLLC
Page | of 2 44 & Ph Way

Moses Lake, WA OBK37

 

 
10

11

12

13

14

15

16

17

18

20
21
22
23

24

 

Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.29 Page 29 of 34

to what they ask for because you have not responded. If you serve a notice of appearance on the
undersigned person, you are entitled to notice before a default judgment may be entered.

You may demand that the plaintiff files this lawsuit with the court. If you do so, the
demand must by in writing and must be served upon the person signing this summons, Within
fourteen (14) days after you serve the demand, the plaintiff must file this lawsuit with the court
or the service on you of this summons and complaint will be void.

If you wish to seek the advice of an attorney in this matter, you should do so promptly so
that your written response, if any, may be served on time. |

This summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the State

of Washington.
DATED this 29"* day of June, 2021.

(ke

Corbin O, Earl
Attorney for Plaintiff

 

SUMMONS
Page 2 of 2

   
  

Ear] and Edwards FLLC
1334 S. Pioneer Way
Maacs Lake, WA FRKI7

 

 
Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.30 Page 30 of 34

RAND! HERRIN
FILED
JUN
Pao 6 28 civpeny pace
( 1ChSH GRANT COUNTY CLERK

{ } GREDIT CARD

SUPERIOR COURT OF THE STATE OF WASHINGTON, IN AND FOR THE,

COUNTY OF GRANT
Virginia Vaidez,
Plaintiff, :
vs. CassNo:9 ] 2-903 85-43
GRANT COUNTY HEALTH DISTRICT, a DEMAND FOR JURY

municipal corporation; THERESA
ADKINSON, an individual, GRANT
COUNTY HEALTH DISTRICT BOARD
MEMBERS

Defendant.

 

 

The PLAINTIFF hereby elects to have the above entitled cause tried by a jury.

The jury demand fee is hereby paid, in the amount of:

® Six Member Jury — $425.00
OF Twelve Member Jury -- $250.00

Dated this _ 29th day of _ JUNE 20.24

ae oe

Attorney for__ VIRGINIA VALDEZ

Address _ 1994S. PIONEER WAY, MOSES LAKE, WA 96897
Phone Number 9097651708
Bar Number 92300

 

 
(ase 2:21-cv-00223-SMJ ECF No.1. filed 07/26/21 PagelD.31 Page 31 of 34

 

 

|
1
2
3
4
5
6
IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
7 IN AND FOR THE COUNTY OF GRANT
® || VIRGINIA VALDEZ, )
)
10 Plaintiff, ) No. 21-2-00385-13
)
1 vs. ) NOTICE OF APPEARANCE
; )
“|| GRANT COUNTY HEALTH DISTRICT,a _)
B municipal corporation, THERESA ADKINSON, )
an individual; GRANT COUNTY HEALTH )
14. DISTRICT BOARD MEMBERS, )
15 )
Defendants. )
16 )
Vv TO: Plaintiff, Virginia Valdez and to Corbin O. Earl, your attorney,
18 PLEASE TAKE NOTICE that the appearance of the Defendants, Grant County
19 Health District, Theresa Adkinson and Grant County Health District Board Members is
20 hereby entered in the above-entitled matter through the undersigned attomeys, and that all
91 further pleadings or papers, exclusive of original process, are to be served upon said
attorneys at their address below stated.
22 Yh
DATED this_ 72” day of July, 2021.
23
SAYRE SAYRE & FOSSUM, P.S.
28
3 By: flik haz bee Lo. AOS UMA.
Michelle K. Fossum, WSBA #20249
Attorneys for Defendants
NOTICE OF APPEARANCE ... P. 1
Oe mm SSO Ecce ae can

 

 
10

11

12

13

14

15

16

7

18

19

20

2I

22

23

24

25

(ase 2:21-cv-00223-SMJ ECF No.1 filed 07/26/21 PagelD.32 Page 32 of 34

CERTIFICATE OF SERVICE
| HEREBY CERTIFY t de oF 4
a Y that on the ay of July, 2021, 1 caused to be served a

copy of'the original document attached hereto of the NOTICE OF APPEARANCE in the

manner indicated:

Corbin O, Earl __. By Hand

Earl and Edwards, PLLC _X_ By U.S, Mail

1334 S. Pioneer Way __.. By Facsimile
Moses Lake, WA 99201 __.. By Messenger
Tel: (509) 765-1708 _A_ By Electronic Mail
corbin@earlandedwards.com ___. By UPS/Overnight

Mhblthhe 4. Btn

Michelle K. Fossum

NOTICE OF APPEARANCE .., P.2

201 WW. North River Dr, Suite 440 Spokane, WA 99201-2247 SAYR FE SAYRE
(S07) 225-7330 FAX S091 325-7334 Fe FOSS LIM ATTORNEYS aT LAW

 

 

 
i0

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

_ Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PagelD.33 Page 33 of 34

RANOIHERAIN

FILED

62) JUL 13 PHF: O2

RIMS SELLY A, ALLER
GRANT COUNTY eLERK

SUPERIOR COURT OF THE STATE OF WASHINGTON, IN AND FOR THE

COUNTY OF GRANT
Virginia Valdez,

Plaintiff, Case No: 21-2-00385-13
VS.
AMENDED SUMMONS
GRANT COUNTY HEALTH DISTRICT, a
municipal corporation; THERESA
ADKINSON, an individual; GRANT
COUNTY HEALTH DISTRICT BOARD
MEMBERS

Defendant.

 

 

TO: THE DEFENDANT: Grant County Health District

A lawsuit has been started against you in the above-entitled court by, VIRGINIA
VALDEZ, Plaintiff. Plaintiff's claims are stated in the written complaint, a copy of which is
served upon you with this summons.

In order to defend against this lawsuit, you must respond to the complaint by stating your

defense in writing, and by serving a copy upon the person signing this summons within twenty.
(20) days after the service of this summons, excluding the day of service, or a default judgment

may be entered against you without notice. A default judgment is one where plaintiff is entitled

   
  

SUMMONS

Page 1 of 2 B Ear! and Edwards PLLC

334 6. Pionter Way
fP Moses Lake, WA 98837

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

_ Case 2:21-cv-00223-SMJ ECFNo.1 filed 07/26/21 PdagelD.34 Page 34 of 34

to what they ask for because you have not responded. If you serve a notice of appearance on the
undersigned person, you are entitied to notice before a default judgment may be entered.

You may demand that the plaintiff files this lawsuit with the court, If you do so, the
demand must by in writing and must be served upon the person signing this summons. Within
fourteen (14) days after you serve the demand, the plaintiff must file this lawsuit with the court
or the service on you of this summons and complaint will be void.

If you wish to seek the advice of an aitorney in this matter, you should do so promptly so
that your written response, if any, may be served on time.

This summons is issued pursuant to Rule 4 of the Superior Court Civil Rules of the State

ae 5 -
a

Corbin O. Earl
Attorney for Plaintiff

of Washington.

DATED this 12th day of July, 2021.

 

   
  

SUMMONS

Page 2 of2 Bate Earl and Edwards PLLC
age 2 6

1334 3. Pioneer Way
@ Moses Lohe, WA FERA?

 
